Title: To George Washington from Brigadier General Casimir Pulaski, 1 December 1777
From: Pulaski, Casimir
To: Washington, George



[1 December 1777]

I leave the choice of Ground to those who are well acquainted with the Country—& confine myself to considering the advantages which will attend a continuance of the Campaign, and the Inconveniences which will flow from retiring to Winter Quarters—Our continuing in a state of activity will give courage to our Friends, be an antidote to the Effeminacy of young Soldiers, and enure them to the fatigues which veterans undergo—keep them in the exercise of their profession and instruct them—Whereas the inactivity of winter quarters, will ruin the Army, discourage the Country, leave an extent of Territory for the Enemy to ravage and depopulate; besides how do we know what Reinforcements the Enemy may receive before the next Campaign—for my part therefore I only think that the invalids of each Regiment should be suffer’d to retire where they may, under the direction of proper Officers, be refreshed and recruited—with all the rest collected I would make a vigorous attack upon the Enemy as soon as the Schuylkil is frozen.

Sign’d C. Pulaski


In case winter quarters are determined upon—I sollicit His Excellency to allow me a body of Cavalry and Infantry to remain near the Enemys Lines.

